Citation Nr: 0738851	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-14 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for amblyopia, claimed as 
right eye condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's amblyopia, claimed as right eye condition, is a 
congenital or developmental defect.


CONCLUSION OF LAW

The veteran's amblyopia, claimed as right eye condition, is 
not a disease within the meaning of applicable legislation 
for disability compensation purposes.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303(c), 4.9 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Here, the VA duty to notify was satisfied by way of a letter 
sent to the appellant in December 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records of March 2004.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

With respect to the veteran's amblyopia, the Board notes that 
amblyopia is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9.  Congenital or developmental defects 
and refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation.  VA's 
General Counsel has further explained that service connection 
may be granted for diseases, but not defects of congential, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations. VAOPGCPREC 82-90 (July 18, 1990).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that his amblyopia, claimed as right eye 
condition, occurred in service in 1956 while he was cleaning 
a ship's boiler, and that he was treated in sick bay aboard 
the USS Los Angeles (CA-135) for seven weeks and put on a no-
duty status.

Service medical records from August 1954 through October 1961 
(when the veteran applied to the Naval Reserve) show that 
upon service entry, the veteran did not report eye problems 
and an eye examination was not conducted.  In May of 1956, 
while assigned to the USS Los Angeles, the veteran was 
treated onboard the USS Haven (AH-12) for burning eyes 
associated with headaches and prolonged reading.  His vision 
was 20/200 in the right eye, and 20/50 in the left eye.  He 
was diagnosed with anisometropia with amblyopia in the right 
eye and no glasses were necessary.  In December of 1957, at 
the veteran's separation examination, his eyes were not 
examined, but defective right eye vision was noted as non-
disabling.  In October 1961, the veteran's medical entry 
examination for the Naval Reserve did not note any problems 
or defects of the right eye.

A VA optometry clinic note of September 2003 showed unaided 
right eye vision at 20/CF at three feet and diagnosed the 
veteran with amblyopia of the right eye along with bilateral 
cataracts, presbyopia and anisometropia.  A private eye 
examination of March 2004 revealed the veteran had refraction 
of 20/200 in the right eye and diagnosed an amblyopic right 
eye.

In January 2004 the veteran submitted a statement to the 
effect that he was treated aboard the USS Los Angeles for 
seven weeks and given a no duty status in 1956.  In a letter 
of the same date, the veteran's wife indicated that since she 
has known the veteran, since March 1959, he has been 
"blind" in his right eye and had problems finding 
employment because of this.  

Based on the evidence of record, the Board does not find that 
the veteran's amblyopia, claimed as right eye condition, was 
caused by service.  While the service entry examination 
indicated that the veteran had no eye problems, the Board 
notes that an eye examination was not conducted at the time 
and there is otherwise no evidence to show what the veteran's 
eye condition was.  The only record of treatment in 1956 
while the veteran was assigned to the USS Los Angeles, is in 
May in which the veteran was diagnosed with anisometropia 
with amblyopia of the right eye.  There are otherwise no 
records to support his contention that he was in sick bay for 
seven weeks, and his service separation examination which 
noted defective vision did not provide a connection to in-
service injury.  Finally, his October 1961 examination did 
not note any right eye problems or defects.

The only evidence in the veteran's favor is his own statement 
and that of his wife that he incurred amblyopia of the right 
eye in service.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither the veteran nor his wife is 
competent to comment on the presence, or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  Therefore, their statements do not establish the 
required evidence.  Based on all the evidence of record, the 
Board does not find that the veteran incurred amblyopia, 
claimed as right eye condition, in service.

The Board notes that refractive errors of the eyes, such as 
amblyopia, are considered congenital and developmental in 
nature and are not deemed compensable for disease for VA 
purposes, except when such disorders were shown to have been 
aggravated during military service.  38 C.F.R. §§ 3.303(c).  
Refractive errors are defects of the form or structure of the 
eye of congenital or developmental origin for which service 
connection may not be granted.  Sabonis v. Brown, 6 Vet. App. 
42, 430 (1994).  There is no showing that the veteran's 
amblyopia was made worse in service, therefore the veteran's 
claim must be denied.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for amblyopia, 
claimed as right eye condition.  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for amblyopia, claimed as right eye 
condition, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


